COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Glenn Blair v. Kelly Fritch, et al.

Appellate case number:       01-19-0248-CV

Trial court case number:     2018-57909

Trial court:                 152nd District Court of Harris County

        Appellant, Glenn Blair, filed a pro se notice of appeal on April 2, 2019, in the trial
court from the March 1, 2019 order granting appellees’ motion for summary judgment in
this legal malpractice case. See TEX. R. APP. P. 26.1. On May 23, 2019, the court reporter’s
information sheet stated that no reporter’s record was taken. On June 13, 2019, the
supplemental clerk’s record was filed in this Court after the Clerk of this Court’s May 23,
2019 notice forwarded to the district clerk appellant’s Affidavit of Indigence filed in this
Court on May 17, 2019. No trial court’s order overruling the indigence claim was filed.
        Rule of Appellate Procedure 20.1 provides that a party who files such an affidavit
of indigence in the trial court “is not required to pay costs in the appellate court unless the
trial court overruled the party’s claim of indigence in an order that complies with Texas
Rule of Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence
claim was not overruled by the trial court, appellant is not required to pay appellate costs.
See TEX. R. APP. P. 20.1(b)(1).
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, because appellant is proceeding pro se, the Court
ORDERS the district clerk to file the clerk’s record and mail a copy of it to the appellant,
at no cost to appellant, within 20 days of the date of this order, and shall certify the delivery
date within 30 days of the date of this order.

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes______
                   ☒ Acting individually     Acting for the Court
Date: __June 25, 2019_